Citation Nr: 1548530	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-19 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for chronic fatigue syndrome.

2.  Entitlement to an increased rating for right knee strain.   

3.  Entitlement to service connection for fibromyalgia.

4.  Whether new and material evidenced has been received to reopen a service connection claim for a right ankle disability, and if so, whether service connection for such disability is warranted.

5.  Entitlement to recognition of M.L., as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 
REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to March 1986, January 1991 to May 1991, and July 1996 to March 1997.   

This appeal to the Board of Veterans' Appeals (Board) is from January 2012, July 2013 and August 2014 ratings decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a March 2014 rating decision, the RO granted a separate rating of 30 percent for right knee instability, effective April 28, 2012.  He did not filed a notice of disagreement with such decision.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record and has been reviewed.

Subsequent to the last supplemental statement of the case, additional evidence was added to the claims file, along with a waiver of initial RO consideration.


Although a March 2011 VA examination report shows that the Veteran is self-employed as a telecommunications equipment installer, the Veteran testified during the 2015 hearing that he has difficulty maintaining his job as a result of his service-connected chronic fatigue syndrome.  Because the issue of unemployability is raised by the record, a TDIU request is inferred by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009).    

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2015, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal seeking an increased rating for his right knee disability.

2.  Resolving all doubt in his favor, the Veteran's service-connected chronic fatigue syndrome produces symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of pre-illness level.

3.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, and is currently diagnosed with fibromyalgia which has been manifest for six months or more to a degree of 10 percent or more.

4.  In January 1988 and June 2002 rating decisions, the RO denied the Veteran's claim of entitlement to service connection for a right ankle disability, and those denials were confirmed by the Board in a November 2007 decision.

5.  The evidence since received raises a reasonable possibility of substantiating the right ankle claim.

6.  Resolving all doubt in the Veteran's favor, the current right ankle disability is related to his active service.  

7.  M.L. is shown to have been permanently incapable of self-support by reason of Down Syndrome resulting in moderate mental retardation prior to attaining the age of 18.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran seeking an increased rating for a right knee disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for a 40 percent rating, but no higher, for chronic fatigue syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.88b, Diagnostic Code (DC) 6354 (2015).

3.  Fibromyalgia is presumed to have been incurred during his Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

4.  Evidence received since the final November 2007 Board decision is new and material; the service connection claim for a right ankle disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).
 
5.  The criteria to establish service connection for a right ankle disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  Recognition of M.L. as a "helpless child" of the Veteran is established.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.356 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II. Withdrawal Per the Veteran's Request - Right Knee Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran perfected an appeal from a January 2012 rating decision which, as relevant, which continued a 10 percent rating for right knee strain.  However, during his April 2015 pre-hearing conference, he stated that he wished to withdraw his appeal seeking an increased rating for his right knee disability and reiterated such statement on the record.  As the Veteran's statement of withdrawal was reduced to writing in the hearing transcript, there remains no allegation of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue of entitlement to an increased rating for right knee disability and it is therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2014).

III.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

To the extent that the Board below is granting service connection for fibromyalgia, a right ankle disability, and recognizing M.L. as permanently incapable of self-support prior to attaining the age of 18, further discussion of VCAA is not required at this time as those awards represent complete grants of those benefits sought.

As to the increased rating claim on appeal for chronic fatigue syndrome, the Board is granting a higher rating.  At any rate, with regard to such claim, the RO sent a letter to the Veteran in February 2011, prior to adjudication of this claim, providing notice, which satisfied the requirements of the VCAA. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

VA also met its duty to assist the Veteran in the development of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's STRs, post-service VA and private medical evidence, as well as lay statements in support of the claim and a hearing transcript.  VA provided the Veteran with adequate VA examinations in March 2011 and March 2014 to assess his chronic fatigue.  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Neither the Veteran nor his attorney have identified any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during an April 2015 Board hearing, the undersigned VLJ fully stated the issues on appeal and asked questions designed to elicit evidence to substantiate each claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  The Veteran and his attorney did not suggest any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §  4.7 (2015). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Chronic Fatigue Syndrome

The RO rated the Veteran's chronic fatigue syndrome as 10 percent disabling under DC 6354, effective July 22, 2000, based on his history of the syndrome and his use of over-the-counter medications.  He now seeks a higher rating.

Under DC 6354, a 10 percent rating is warranted for symptoms of chronic fatigue syndrome which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms controlled by continuous medication.  A 20 percent rating is warranted for symptoms which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or which wax and wane resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is warranted for symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of pre-illness level, or which wax and wane resulting in periods of incapacitation at least four but less than six weeks per year.  A 60 percent rating is warranted for symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or which wax and wane resulting in periods of incapacitation of at least six weeks total duration per year.  Finally, a 100 percent rating is warranted for symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. A note under this regulation provides that the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, DC 6354.

For the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, DC 6354, Note.

By way of history, a September 2001 VA examination report shows a diagnosis of chronic fatigue.  

During a March 2011 VA compensation examination, the Veteran reported experiencing muscle pains and sleep difficulty.  He is treaded for chronic fatigue with over the counter medications.  No periods of incapacitation were noted and no neurologic or psychiatric symptoms were present.  The examiner did not continue the prior diagnosis of chronic fatigue syndrome.

The Veteran underwent a VA examination to assess his chronic fatigue syndrome in March 2014.  The examination report indicates that continuous medication is not required for control of his chronic fatigue syndrome.  It was also noted that the Veteran had had an acute onset of chronic fatigue syndrome.  Signs and symptoms attributable to his chronic fatigue syndrome include debilitating fatigue, generalized muscle aches or weakness, and migratory joint pain.  His cognitive impairment attributable to chronic fatigue syndrome includes inability to concentrate and forgetfulness.  With regard to frequency of symptoms, the examiner indicated that the Veteran's symptoms wax and wane.  The examiner indicated that the Veteran's symptoms of chronic fatigue syndrome restrict routine daily activities to 50-75 % of the pre-illness level.  There were no periods of incapacitation due to chronic fatigue syndrome and such condition did not impact his ability to work.  A diagnosis of chronic fatigue syndrome was continued.

In the rating decision on appeal, the RO found that a higher rating of 20 percent is not warranted as there is no evidence of nearly constant symptoms which restrict routine daily activities by less than 25 percent of the pre-illness.  The RO also found that although the Veteran's symptoms wax and wane, there were no periods of incapacitation.  

Nevertheless, the Veteran testified before the undersigned VLJ that he has nearly constant symptoms of chronic fatigue syndrome which restrict his daily activities.  Fatigue is reportedly his most significant symptom and is nearly constant.  He also has difficulty concentrating.  He stated further that he has left work early on many occasions and feels that he will likely miss three weeks of work this this year on account of his chronic fatigue syndrome.  The Veteran's spouse, in September 2014 correspondence, indicated that she knows him to be tired, exhausted, and fatigue to the point of not being able to work, or play with the kids.  

The Board finds that the weight of the evidence demonstrates that the Veteran's symptoms of chronic fatigue syndrome are nearly constant, and do not just wax and wane.  The Veteran, as a layperson, is certainly competent to report feeling tired and having trouble concentrating.  The Veteran's spouse is also competent to report what she has observed.  In addition, the March 2014 VA examination report specifically indicates that the symptoms of the Veteran's chronic fatigue syndrome restrict routine daily activities to 50-75 % of his pre-illness level.  Accordingly, the Board resolves all doubt in the Veteran's favor, and finds that the criteria are met for a 40 percent rating under DC 6354.   

However, a rating higher than 40 percent is not warranted as the record is completely negative for evidence showing that the Veteran's symptoms restrict routine daily activities to less than 50 percent of the pre-illness level, or wax and wane resulting in periods of incapacitation of at least six weeks total duration per year.  As noted, incapacitating episodes of chronic fatigue syndrome have not been demonstrated throughout the appeal period.

In summary, the Board awards a higher rating of 40 percent for chronic fatigue syndrome.

Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2015). 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected chronic fatigue syndrome is inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

The Veteran's service-connected chronic fatigue syndrome is primarily manifested by nearly constant symptoms which restrict routine daily activities to 50-75 % of his pre-illness level, and these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

V.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

			




A.  Fibromyalgia

The Veteran asserts that he has fibromyalgia as a result of his Persian Gulf service.  

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or that became manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2015).  The Veteran, in this case, served in the Southwest Asia theater of operations from January 1991 to April 1991, and is therefore considered a Persian Gulf War Veteran.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. 38 C.F.R. § 3.317(a)(4).  Notably, fibromyalgia is among the medically unexplained chronic multisymptom illnesses enumerated in 38 C.F.R. § 3.317(a)(2)(i) (2015).

In support of his claim, the Veteran submitted April 2012 correspondence authored by Dr. J.M.D., his private physician associated with Dauphin Orthopedics.  Such physician provided a synopsis of the Veteran's medical history and stated that [i]t is my opinion, that as likely as not his fibromyalgia is related to his military service and he does, in fact, qualify for that based on the fact that it is connected to Gulf War Syndrome.  It was noted that having 16 tender points makes the diagnosis in conjunction with the sleep disorder, which the Veteran also has.  Dr. J.M.D. therefore declared that the Veteran has fibromyalgia that is presumed to be based on exposure to unknown toxic chemicals during the Gulf War.  See also, Dr. J.M.D.'s July 2014 and April 2015 correspondence.

In March 2014, the Veteran had a VA compensation examination.   The examiner checked the box indicating that the Veteran has signs and symptoms attributable to fibromyalgia, including widespread musculoskeletal pain, stiffness, fatigue, paresthesias, irritable bowel syndrome and abdominal "bloating" with or without eating.  The examiner also noted trigger points in the Veteran's hands, hips, shoulders, knees, ankles, and elbows.  The examiner also checked the box with regard to frequency of symptoms with notation that he had no symptoms.  With regard to a final diagnosis, the examiner checked the box indicating that the Veteran is not diagnosed with fibromyalgia.  

This March 2014 VA examiner provided an addendum in the same month in which she reiterated her prior finding that there is no supportive evidence of a diagnosis of fibromyalgia.  The examiner reasoned that a February 1988 rheumatologist and the November 2006 VA examiner did not diagnose the Veteran with fibromyalgia; a February 2012 VA impression of chronic pain syndrome with unknown etiology with a differential diagnosis to rule-out fibromyalgia; an April 2012 normal neuropsychological examination; and Dr. J.M.D.'s April 2012 opinion did not cite to supportive evidence; a November 2013 VA diagnosis of myofascial syndrome but not fibromyalgia; and medical literature indicating a diagnosis is formed based on evidence of joint or muscle inflammation on physical examination or laboratory testing.  

Subsequently, the Veteran submitted December 2014 correspondence authored by his VA primary care physician who has been actively involved in his care since 2012.  This physician determined that the Veteran is diagnosed with fibromyalgia and his diagnosis meets the criteria established by the American College of Rheumatologists in 2010, which includes widespread pain symptoms present at a similar level for at least 3 months, and having no other disease that would account for symptoms.  The physician also explained that to-date, fibromyalgia is a poorly understood condition, and has been known historically by different names.  It was noted that the terms fibromyalgia, fibrositis, and myofascial pain syndrome have been used interchangeably and have been used by different providers involved in the Veteran's case.  His physician concluded that the Veteran's fibromyalgia originated during his active military duty.  
On review of all evidence, the Board finds that service connection for fibromyalgia is warranted, as explained below.  

The Board finds the initial March 2014 VA examination report inadequate as the findings shown on the report conflict with each other and are confusing.  While acknowledging the Veteran's symptoms which are attributable to fibromyalgia, such as widespread pain and stiffness, etc., the examiner also indicated in the very next question that no symptoms of fibromyalgia were present.  Given the internal inconsistencies in the March 2014 examination report, the Board finds that it inadequate and non-probative.  

Accordingly the remaining opinions that address the presence of a current disability are the opinions provided by Dr.  J.M.D; the March 2014 VA addendum, and the December 2014 VA primary care opinion.
 
On review, the Board finds the December 2014 opinion provided by the Veteran's VA primary care physician to be the most persuasive and comprehensive opinion of record, as it provides clear rationale and sound reasoning.  It also addresses and reconciles many of the perceived shortcomings that the unfavorable March 2014 VA addendum relied upon.  Most notably, the December 2014 VA primary care physician explained that fibromyalgia has been a poorly understood condition and is known by different names such as myofascial pain syndrome or fibrositis, both of which the Veteran has been diagnosed with.   Moreover, the December 2014 VA opinion determined that the Veteran's symptoms meet the criteria for fibromyalgia as defined by the American College of Rheumatologists and such opinion is aligned with the opinions authored by Dr. J.M.D. who also diagnosed the Veteran with fibromyalgia.  Accordingly, the weight of the medical evidence supports a finding that the Veteran is diagnosed with fibromyalgia.

Moreover, this current diagnosis of fibromyalgia is a qualifying "medically unexplained chronic multisymptom illness that is defined by a cluster of signs of symptoms," in this case, primarily pain.  38 C.F.R. § 3.317(a).  Indeed, as a lay person, the Veteran, is competent to report observable symptoms, such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's consistent lay descriptions of his joint pain are competent and credible.

Further, the Veteran's VA and private medical records demonstrate that he sought medical treatment for this ongoing joint pain for several years.  The evidence therefore establishes the Veteran's fibromyalgia has existed well in excess of six months and is therefore considered chronic.  38 C.F.R. § 3.317(a)(4).

Finally, the evidence also demonstrates that the Veteran's fibromyalgia became manifest to a degree of 10 percent or more no later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i).  Under the schedular rating criteria for fibromyalgia, a 10 percent rating is warranted for widespread musculoskeletal pain that required continuous medication for control.  38 C.F.R. § 4.71a, DC 5025 (2015).  In this case, the medical evidence reflects the Veteran has consistently indicated taking over the counter medication for his fibromyalgia to control his ongoing joint pains/fibromyalgia.  The Board therefore concludes that his fibromyalgia has become manifest to a degree of 10 percent.

In summary, the Board concludes that all elements for service connection for fibromyalgia are met.  As discussed above, the Veteran is a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest to a degree of 10 percent not later than December 31, 2016.  In addition, the claims file does not contain affirmative evidence showing that the disability was not incurred during military service, was caused by a supervening condition or event, or is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  As all elements of 38 C.F.R. § 3.317 are met, service connection for fibromyalgia is granted.

B.  Right Ankle Claim

The Veteran also seeks service connection for a right ankle disability.  

By way of history, the Veteran initially filed a service connection claim for right ankle disability in 1987, and such claim was denied by the RO in a January 1988 rating decision, finding that the current VA medical examination did not show any residuals of a right ankle injury.  

In 2000, the Veteran sought to reopen his right ankle claim, and in a June 2002 rating decision, the RO declined to reopen the claim and the Veteran appealed such decision.  Thereafter, in an August 2006 decision, the Board reopened the service connection claim for a right ankle disability and remanded it for further development.  

Ultimately, in a November 2007 decision, the Board denied the Veteran's service connection claim for right ankle disability, finding that the evidence of record did not show a current disability, and to the extent that right ankle pain was present, the Board related it to his service-connected chronic fatigue syndrome.  The Veteran did not appeal that Board decision and it therefore became final. 

However, in 2012, the Veteran again sought to reopen his right ankle claim and the RO, in the July 2013 rating decision, RO determined that new and material evidence had not been received to reopen the claim.  The Veteran perfected a timely appeal of such decision and this appeal ensued.   

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015). 

If the Board issues a decision on appeal, confirming the RO's decision, then the Board's decision subsumes the RO's decision.  38 C.F.R. § 20.1104 (2015). Moreover, if the Board's decision is not timely appealed, then it, too, is final and binding based on the evidence then of record.  38 C.F.R. § 20.1100.

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2014).  "New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Based on the procedural history as described above, the November 2007 Board decision is the last final decision regarding the right ankle and the Board finds that new and material evidence have since been received.  This newly received evidence consists of the Veteran's medical evidence of a current right ankle disability, as well as a medical opinion linking his current disability to his military service.  See March 2012 MRI report; Dr. J.M.D.'s April 2015 opinion.  This newly-received medical evidence therefore relates to the unestablished elements of a current disability and a nexus, and raises a reasonable possibility of substantiating the claim.  For these reasons, the petition to reopen is granted.

In addition, not only is the claim reopened, the Board finds that service connection for the Veteran's right ankle disability has been established.

As noted above, the medical evidence reflects that the Veteran has a current right ankle disability.  VA radiology report dated in March 2012 shows an impression of right mild tenosynovitis peroneus brevis and longus and common tendon sheath; sequelae of remote lateral ankle sprain including anterior talofibular ligament and anterior tibiofibular ligament and syndesmotic ligament; and mild osteoarthritis tibiotalar and talonavicular joint; and soft tissue edema about the ankle.  Dr. J.M.D., in April 2015 correspondence, indicated that the Veteran has mild osteoarthritic changes in his right talonavicular joint. 

There is also evidence of an in-service injury.  The Veteran's service treatment records show that he experienced a right ankle strain in service, along with a torn ligament in his right knee, while playing football in October 1985, which was during his first period of active service.  See also, February 1986 Report of Medical History.

With regard to a nexus, a November 2006 VA examiner stated that the Veteran's right ankle complaints are related to his chronic fatigue syndrome.   

In March 2014, the Veteran had an additional VA examination and was diagnosed with pain in the right ankle joint which the examiner determined is less likely related to service.  The examiner reasoned that the Veteran's 1985 right ankle diagnosis was acute and treated conservatively, without supporting evidence of chronicity of care or aggravation.

In October 2014, another examiner reviewed the Veteran's claims file and provided an addendum which reiterated the opinion that the Veteran's right ankle disability is less likely as not related to his military service.  This examiner reasoned that the Veteran's listed condition is actually not a residual ankle condition, noting that he is diagnosed with "fibromyalgia of the ankle," which is somewhat a misnomer as fibromyalgia is a soft tissue condition, not a joint condition.  The reviewing examiner stated that the prior VA examiner explained that the Veteran's right ankle pain is a symptom of his fibromyalgia.  The VA examiner concluded that the Veteran's documented ankle sprains occurring in the 1980's resolved without a disabling pattern, as documented by his normal post-event examinations.  It was also noted that no other event involving his ankle has caused a disabling pattern specific to the right ankle.

Subsequently, the Veteran submitted an April 2015 medical opinion authored by his private physician, Dr. J.M.D.  This physician noted the Veteran's right ankle injury during Desert Storm and stated that there have been no documented injuries since his military service.  The physician stated that this one incident recounted by the Veteran is sufficient to produce the changes seen now on his MRI. Dr. J.M.D. stated further that the mild osteoarthritic changes seen at the Veteran's talonavicular joint are consistent with an injury of this degree and of this age.  The physician noted that the Veteran's arthritis involves the talonavicular joint and the ankle which one would typically see late after an inversion- type injury to the ankle.  Dr. J.M.D. stated that the ankle injury in the Veteran's service treatment records is the type of injury that would produce the changes seen on the 2012 MRI study.  Dr. J.M.D. concluded that the Veteran's current right ankle complaints likely related to his miliary service.  

As reflected above, there are conflicting medical opinions with regard to the etiology of the Veteran's right ankle disability.  On the one hand, both 2014 VA examiners determined that the Veteran's right ankle injury in service was acute and transitory and resolved with treatment and found that the current findings shown on MRI are not related to the injury in service.  However, the Veteran's private physician, Dr. J.M.D. stated that the type of injury that the Veteran had in service would produce the changes that are seen on the 2012 MRI.  

When all the evidence is considered in light of relevant law and regulation, the Board finds that the record is at least in relative equipoise as to whether the Veteran's current right ankle is related to his military service.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Thus, with the resolution of all reasonable doubt in the Veteran' favor, the Board finds that the Veteran has satisfied his burden of showing that he currently has a right ankle disability as a result of his period of active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015). 

VI.  Permanent Incapacity

The Veteran contends that his stepson, M.L, is rendered incapable of self-support prior to attaining the age of 18 based on a diagnosis of Down Syndrome.  
 
For purposes of determining eligibility as a claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356. 
To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  See 38 C.F.R. § 3.356.  The principal factors for consideration are: 

 (1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

 (2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

 (3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

 (4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The Court has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his 18th birthday.  See Dobson, 4 Vet. App. at 445.  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.   If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.   

In this case, the Veteran asserts that his stepson, M.L., was permanently and totally incapacitated prior to attaining the age of 18, and is thus entitled to recognition as a helpless child.  On a Declaration of Status of Dependents, received in 2014, the Veteran indicated that M.L. is seriously disabled in that he has Down Syndrome.  The Veteran stated that M.L. will always live with him.
The record shows that M.L. was born in February 1988 and turned 18 in February 2004. 
 
In support of the claim, the Veteran submitted a March 2002 Psychologist's Report authored by School Psychological Services, Roanoke City Public Schools.  It was noted that M.L. was referred for a triennial review.   Results of a triennial review demonstrated cognitive and adaptive skill functioning within the severely intellectually deficient range, which the psychologist stated is expected given his disability of Down Syndrome.   

An August 2008 addendum to the School Psychological Report was added to the claims file.  On that addendum, it was noted that M.L.'s results from the Stanford-Binet Intelligence Scale: Fourth Edition and the Trainable Mental Retardation Competency Scale identified him with moderate mental retardation on March 20, 2002, which was before he reached 18 years of age.

In December 2014 correspondence, a physician associated with Carlion clinic, Internal Medicine, confirmed that M.L. has Down Syndrome which is currently stable.  

Based on the above, there is evidence demonstrating that M.L. was permanently incapable of self-support due to Down Syndrome resulting in moderate mental retardation in March 2002, thus prior to turning 18 years old.  Accordingly, the Board finds that M.L. is a "helpless child" for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.

ORDER

The appeal seeking a higher rating service-connected right knee disability is dismissed.

A 40 percent rating, but no higher, for chronic fatigue syndrome is granted, subject to the laws and regulations governing monetary benefits.

Service connection for fibromyalgia is granted.

New and material evidence has been received to reopen the service connection claim for right ankle disability.

Service connection for a right ankle disability is granted.

Recognition of the Veteran's stepson, M.L., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is granted.


REMAND

The derivative TDIU claim is inextricably intertwined with the Board's grant of service connection for fibromyalgia and right ankle disability, as well as the increased rating for chronic fatigue syndrome.  Consideration of the TDIU request must be deferred pending implementation of the awards granted herein.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's grants of service connection for his fibromyalgia and right ankle disability and increased rating for chronic fatigue syndrome.

2.  Send the Veteran and his attorney VCAA notice regarding his TDIU request. Include a VA Form 21-8940 Application for Increased Compensation Based on Unemployability for him to fill out and submit. 

3.  Arrange for any additional development deemed necessary, to include a VA examination to ascertain any functional impairment associated with the Veteran's service-connected disabilities, including any employment limitations that might result.

4.  Then, adjudicate the TDIU request.  If it is denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


